IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


LAURE G. WALSH,                         : No. 47 MM 2015
                                        :
                  Respondent            :
                                        :
                                        :
           v.                           :
                                        :
                                        :
JOHN R. WALSH, III,                     :
                                        :
                  Petitioner            :


                                     ORDER


PER CURIAM
     AND NOW, this 24th day of April, 2015, the Petition for Review is DENIED.